Per Curiam.
The plaintiff has appealed from a judgment of the Circuit Court for the County of *394Ingham affirming a decision of the Liquor Control Commission denying his application for a Class 0 liquor license. Plaintiff’s application was denied by the commission because plaintiff’s place of business was within 500 feet of a church. MCLA § 436.17a [Stat Ann 1957 Rev § 18.988(1)]. Subsequent to the decision of the commission, § 17a of the Liquor Control Act was amended and the commission now has discretionary power to issue a Class C liquor license to the plaintiff even though plaintiff’s place of business may be within 500 feet of a church. Therefore, it is ordered that the cause be remanded to the Liquor Control Commission for reconsideration in light of MCLA 1971 Cum Supp § 436.17a [Stat Ann 1971 Cum Supp § 18.988(1)] and MCLA 1971 Cum Supp § 436.19c(a) [Stat Ann 1971 Cum Supp § 18.990(3)(a)].
We express no opinion as to the constitutionality of § 17a. We do not retain jurisdiction.